DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 40-43 have been rejected.
Response to Remarks1
112(b) Maintained
Applicant submits that the 112(b) is rendered moot. Examiner disagrees as Applicant continues to have antecedent basis issue following the newly added language as “target” device was amended out IN PART but still remains in the claim in other parts.2 Put another way, the claim now recites both “target” device and “second data processing device.”
112(a) Removed
Applicant argues, sub silentio, that the confirmation originates from the second device and passes through the third party. Rm. at 4 (submitting “communicate confirmations from the second data processing device”) (emphasis added). For 112(a), support need not be express. Examiner AGREES and adopts Applicants position of implicit disclosure. MPEP 2163(II)(B) (“express, implicit, or inherent disclosure.”); see also, Dictionary.com (Online Ed.), def. 1 (“in at one end, side, or surface and out at the other”), available at, https://www.dictionary.com/browse/through
No 112(a) for this language.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis
Claim 40 recites: “in response to a determination…selecting a route for the cloud data to traverse to the target device….” There is insufficient antecedent basis for this limitation in the claim. 
Additionally, the claim recites a type of double inclusion for “the target device” in view of “a second data processing device.” MPEP 2173.05(o).
Claims 41 to 43 are rejected per claim 40 as they are dependent. 
Claim 40 recites: “in response to a determination that…there is no the error….” The language is unclear whether “a determination” with “the error” refers back to the previous element.
Claims 41 to 43 are rejected per claim 40 as they are dependent. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                           



    
        
            
    

    
        1 Remarks (2022-11-16) are herein after “Rm.”
        2 Examiner leaves it to Applicant to determine if this was a typographical error or not.